Exhibit 10(y)

 

EXECUTION COPY

 

February 25, 2005

 

Lewis Hay, III

Chairman, President and Chief Executive Officer

FPL Group, Inc.

700 Universe Boulevard

Juno Beach, FL 33408



Re: Employment by FPL Group, Inc.

Dear Lew:

Regarding your employment by FPL Group, Inc. (the "Corporation"), we have

agreed as follows:

1.  The terms of your employment will be governed by the terms of this Letter
Agreement. The initial term of your employment hereunder shall be three years
beginning January 1, 2005, subject to earlier termination pursuant to Section 4.

2.  Commencing January 1, 2006, and each January 1 thereafter, unless notice of
non-extension is given by either party no later than 90 days prior to any such
scheduled extension date, the term of your employment hereunder shall be
extended for an additional year, still subject to earlier termination pursuant
to Section 4.

3.  During the term of your employment hereunder and subject to Section 4 below,
you shall serve as the Corporation's Chief Executive Officer and President and
as a Director and Chairman of the Corporation's Board of Directors (the
"Board"). You shall devote your full business time and attention to the business
and affairs of the Corporation and its Affiliates, except during (a) four weeks
of vacation per



 

Page 2

year, and (b) periods of incapacity due to accident or illness. Nothing in this
Letter Agreement shall preclude you from devoting reasonable periods required
for serving as a director or a member of an advisory committee of any
organization involving no conflict of interest with the Corporation, from
engaging in charitable and community activities, and from managing your personal
investments; provided, however, that such activities do not materially interfere
with the performance of your duties and responsibilities under this Letter
Agreement and that you limit your participation on public-company boards to no
more than two. As used in this Letter Agreement, the term "Affiliates" means any
entity controlled by the Corporation, whether by means of ownership or
otherwise.

4.  Your employment hereunder may be terminated upon written notice (except that
notice shall not be required in the event of a termination due to death or
Disability) prior to the end of the scheduled term as follows: by the
Corporation with or without Cause (as defined below); upon your death; upon your
Disability (as defined below); upon your Retirement (as defined below); or upon
your resignation with or without for Good Reason (as defined below).

a.  Termination for Cause: For purposes of this Letter Agreement, "Cause" shall
mean a material and willful failure by you to meet your obligations described in
Section 3, which is not remedied in a reasonable period of time after receipt of
written notice from the Corporation specifying such failure. Cause shall also
mean your conviction of, or plea of guilty or nolo

Page 3

contendere to, a felony involving (i) an act of dishonesty against the
Corporation, (ii) an act of moral turpitude, or (iii) an act that causes, or
could reasonably be expected to cause, material harm to the Corporation's
financial status or reputation. The Corporation's termination of you for Cause
shall be effected in accordance with the following procedures: The Corporation
will give you written notice of its intention to terminate you for Cause,
setting forth in reasonable detail the specific conduct that it considers to
constitute Cause and the specific provision(s) under this Letter Agreement on
which it relies. The Board will convene a special meeting held specifically for
the purpose of considering your termination for Cause. This special meeting will
take place not less than 30 and not more than 60 days after you have received
written notice of the Corporation's intention. You will be given an opportunity,
together with counsel, to be heard at this meeting. If the Board thereafter duly
adopts a resolution stating that, in the good faith opinion of the Board, your
conduct constitutes Cause under this Letter Agreement, your termination for
Cause will be effective as of the date of such resolution, subject to your
rights under Section 17.

In the event of termination of your employment by the Corporation for Cause, you
shall be entitled to the following benefits ("Accrued Obligations"):

(i)  any earned but unpaid base salary through your date of termination;

Page 4

(ii)  all benefits in accordance with the terms of all pension, 401(k), deferred
compensation, SERP and Supplemental SERP plans and all other benefit plans
(e.g., life insurance, disability insurance, etc.) in accordance with their
terms and conditions;

(iii)  all accrued vacation pay;

(iv)  reimbursement of reasonable business expenses incurred prior to the date
of termination; and

(v)  any other or additional compensation or benefits to which you are entitled
under and in accordance with the terms of applicable plans or employee benefit
programs of the Corporation, including, without limitation, the Corporation's
Long Term Incentive Plan (the "LTIP") and any award agreements thereunder.

b.  Death Disability or Retirement. For purposes of this Letter Agreement,
"Disability" shall mean that you have been determined to be eligible for
long-term disability benefits under the Long-Term Disability Plan sponsored by
the Corporation applicable to you and you shall be deemed to have incurred a
Disability as of the date such determination is made. Your employment shall be
automatically terminated as of the date of your death or, if applicable, as of
the date of your being determined to have incurred a Disability. Your employment
may also be voluntarily

Page 5

terminated by your Retirement, which shall mean your voluntary termination of
employment on or after normal retirement age (as defined under the provisions of
FPL Group Employee Pension Plan (the "Pension Plan")) or, with the consent of
the Corporation's Board, prior to normal retirement age. In any such case, you,
or your estate or legal representative, as applicable, shall be entitled to the
following benefits:

(i)  the Accrued Obligations listed in paragraph a. of this Section 4, as well
as any earned but unpaid annual incentive bonus under the Corporation's Annual
Incentive Plan or any similar plan or arrangement for the prior fiscal year;

(ii)  pro rata portion of your current annual incentive bonus at the average
annual achievement level for the prior two years; and

(iii)  in the event the Corporation consents to your voluntary termination of
employment prior to normal retirement age, a pro rata portion of each
outstanding and unvested LTIP award, but only if and to the extent that you
would have been so entitled under such award had the Corporation requested your
early retirement.

c.  Termination by Corporation Without Cause or by you for Good Reason.

For purposes of this Letter Agreement "Good Reason" shall mean any of the
following:

(i)  a reduction in the amount of your then current base salary, target

Page 6

annual incentive bonus, target LTIP compensation, or aggregate employee
benefits, other than any such reduction that the Board, in good faith, believes
to be in the best interests of the Corporation and that is uniformly applicable
to all other senior executives of the Corporation;

(ii)  the removal of, or failure to elect or reelect you as President or Chief
Executive Officer or Chairman of the Board of the Corporation; provided,
however, (1) the failure to elect you as Chairman of the Board shall not, by
itself, constitute Good Reason if such failure results from any law, regulation
or listing requirement to the effect that the positions of Chairman of the Board
and Chief Executive Officer shall not be held by the same individual or that the
Chairman of the Corporation shall be independent; or if the Board elects a
non-executive Chairman whose duties as Chairman consist primarily of
establishing the Board agenda and presiding over Board meetings and shareholder
meetings;

(iii)  the assignment to you of duties or responsibilities which are materially
inconsistent with your position, excluding for this purpose an isolated,
insubstantial, and inadvertent failure not occurring in bad faith which is
remedied by the Corporation

Page 7

reasonably promptly after receipt of written notice thereof from you;

(iv)   the Corporation's amendment or termination of this Letter Agreement
without your prior written consent; or

(v)  any material violation by the Corporation of the provisions of this Letter
Agreement other than a violation that is remedied by the Corporation reasonably
promptly after receipt of written notice thereof given by you.

If the Corporation should terminate your employment without Cause, or in the
event you terminate employment for Good Reason, you shall be entitled to the
following benefits ("Termination Benefits"):

(i)  the Accrued Obligations listed in paragraph a. of this Section 4, as well
as any earned but unpaid annual incentive bonus under the Corporation's Annual
Incentive Plan or any similar plan or arrangement for the prior fiscal year;

(ii)pro rata portion of your current annual incentive bonus at the higher of (A)
the average annual incentive bonus you received for the prior two years or, (B)
target annual bonus for the year in which your termination occurs;

(iii)two times your then current base salary;

Page 8

(iv)  two times the higher of (A) the average annual incentive bonus you
received for the prior two years, or (B) your target annual incentive bonus;

(v)  pro rata portion of each outstanding and unvested Performance Share Grant
in progress under the LTIP. With respect to the fiscal year in which termination
of employment occurs, the performance achievement for such year under each
Performance Share Grant shall be calculated based on the assumption that the
target performance for that year is achieved;

(vi)  notwithstanding the terms and conditions of any applicable Restricted
Stock or Stock Option agreements, continued vesting in all unvested Restricted
Stock and Stock Options outstanding under the LTIP in accordance with the
relevant anniversary dates and for a period of two years following the date of
termination;

(vii)  continued participation in the medical, dental, hospitalization,
short-term and long-term disability and group life insurance coverage plans of
the Corporation ("Welfare Plans") in which you were participating on the date of
termination of your employment until the earlier of:

(A)  the end of the two-year period following your termination of employment;
and

Page 9

(B)  the date, or dates you receive comparable coverage and benefits under the
plans and programs of a subsequent employer; provided, however, that if under
the terms of any such Welfare Plan you cannot continue to participate in such
Welfare Plan, the Corporation shall otherwise provide such benefits on the same
after-tax basis as if continued participation had been permitted; and provided,
further, however, that at the end of your period of continued participation
(determined under (A) or (B) above, as applicable), the Corporation will provide
you with continued medical coverage at your own expense pursuant to COBRA; and

(viii)  the cash value of two additional years of service credit under all
applicable pension, 401(k), SERP and Supplemental SERP plans.

d.  Termination without Good Reason. In the event of a termination of employment
by you without Good Reason, you shall be entitled to the Accrued Obligations
listed in paragraph a. of this Section 4, as well as any earned but unpaid
annual incentive bonus under the Corporation's Annual Incentive Plan or any
similar plan or arrangement for the prior fiscal year.

e.  Payment Terms. For terminations for Cause, death or Disability or without
Good Reason, all entitlements under this Letter Agreement shall be paid to you
by the Corporation in a lump sum within 30 days after the date of termination of
employment. In the event of a termination by the

Page 10

Corporation without Cause or by you for Good Reason, (i) the Accrued Obligations
shall be paid to you by the Corporation in a lump sum within 30 days after the
date of termination of employment and (ii) all other entitlements included in
the Termination Benefits shall be paid to you by the Corporation either in a
lump sum within 30 days after the date of termination of employment or, if the
Board in its sole discretion so determines, and to the extent permitted by law,
in 24 equal monthly installments, with the first such installment being paid
within 30 days after the date of termination of employment.

f.  Section 409A. Notwithstanding anything herein to the contrary, in light of
the uncertainty currently surrounding new Section 409A ("Section 409A") of the
Internal Revenue Code, you and the Corporation agree that, if it is determined
that this Letter Agreement or any provision thereof would constitute a "deferred
compensation plan" subject to Section 409A, then the parties will, in a mutually
agreeable manner, amend the Letter Agreement or the relevant provision thereof
so as to avoid your being subject to the 20 percent additional tax imposed by
such Code section.

5.  During your employment with the Corporation and for a period of two years
after the date your employment is terminated for whatever reason, you will not
directly or indirectly hire, employ, or solicit the employment or services of
(whether as an employee, officer, director, agent, consultant or independent
contractor), any person who is serving as an employee, representative, officer
or director of the

Page 11

Corporation or any of its Affiliates (or who served in such capacity at any time
during the six-month period preceding such hiring, employment, or solicitation)
without the prior written consent of the Corporation or such Affiliate, as
applicable.

6.  You shall hold in a fiduciary capacity for the benefit of the Corporation
all secret or confidential information, knowledge or data relating to the
Corporation or any of its Affiliates and their respective businesses, which is
obtained by you during your employment by the Corporation or any of its
Affiliates and which is not public knowledge. While you are employed by the
Corporation and thereafter, you shall not, without prior written consent of the
Corporation or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Corporation and those designated by it.

7.  You acknowledge that a breach of the restrictions contained in Sections 5 or
6 will cause irreparable damage to the Corporation and its Affiliates, the exact
amount of which will be difficult to ascertain, and that the remedies at law for
any such breach will be inadequate. Accordingly, you and the Corporation agree
that if you breach any of the restrictions contained in Sections 5 or 6, then
the Corporation and its Affiliates shall be entitled to injunctive relief,
without posting bond or other security, in addition to any other remedy or
relief to which they may be entitled. You further agree that if you breach any
of the restrictions contained in Sections 5 or 6, then in addition to being
subject to injunctive relief and any

Page 12

other remedy or relief to which the Corporation and its Affiliates may be
entitled, you shall forfeit your right to all entitlements under this Letter
Agreement that have not yet been paid or provided to you, including your right
to any unpaid Termination Benefits; provided, however, that such forfeiture
shall not apply to any entitlements included in the Accrued Obligations or where
not permitted by applicable law.

8.  In the event your employment is terminated for any reason, you shall not be
required to mitigate any payment or benefits provided to you by the Corporation
by seeking other employment.

9.  Your Executive Retention Employment Agreement dated June 17, 2002 remains in
full force and effect and is not modified or amended in any manner whatsoever as
a result of your entering into this Letter Agreement. In the event of an
"Effective Date" under and as defined in the Executive Retention Employment
Agreement, you shall be entitled to the compensation and benefits provided under
the Executive Retention Employment Agreement if your employment terminates under
the circumstances provided under the Executive Retention Employment Agreement;
provided, however, that such compensation and benefits shall be in lieu of any
entitlements payable or provided to you under this Letter Agreement.

10.  Notwithstanding anything herein to the contrary, and except in the case of
death, it shall be a condition to your receiving any payments or benefits
referred to in Section 4 (other than the Accrued Obligations) that you shall
have (a) executed and delivered to the Corporation a release of claims against
the Corporation, such

Page 13

release to be in the Corporation's then standard form of release and (b)
executed and delivered to the Corporation resignations of all officer and
director positions you hold with the Corporation or its Affiliates.

11.  You acknowledge that you have received the advice of counsel with respect
to the matters contemplated in this Letter Agreement and the Corporation has
agreed to pay directly your reasonable legal fees and expenses.

12.  This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Florida, without reference to rules
relating to conflicts of law.

13.  Your employment pursuant to this Letter Agreement is not a guarantee of
employment. As stated in this Letter Agreement, the Corporation may terminate
your employment on written notice; provided, however, that in certain instances
as specified in Section 4, such termination may require the Corporation to
provide compensation or other benefits to you.

14.  This Letter Agreement between you and the Corporation sets forth the entire
agreement with respect to the subject matters hereof and supersedes all prior
understandings and agreements (except the Executive Retention Employment
Agreement dated June 17, 2002) as to employment of you by the Corporation.

15.  This Letter Agreement cannot be amended, changed or modified without the
written consent of you and the Corporation.

Page 14

16.  If any one or more of the provisions contained in this Letter Agreement
shall be invalid, illegal or unenforceable in any respect under any applicable
law, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

17.  Any controversy or claim arising out of or relating to this Letter
Agreement, or any breach thereof, shall be settled by arbitration conducted in
accordance with the Florida Arbitration Code (Fla. Stat. Sec. 682.01 et seq.)
and judgment upon such award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. There will be one arbitrator, who shall be
mutually selected by you and the Corporation and if agreement cannot be reached,
then the arbitrator shall be selected from the CPR National Panel of
Distinguished Neutrals by a senior executive official of the CPR Institute for
Dispute Resolution. The arbitration shall be held in West Palm Beach, Florida,
or such other place as may be agreed upon at the time by the parties to the
arbitration. The cost of arbitration shall be borne among the parties to the
arbitration as determined by the arbitrator. It is the intention of the parties
that to the extent your position is upheld, your expenses (including cost of
witnesses, evidence, and attorneys), as determined by the arbitrator, shall be
reimbursed by the Corporation.

Page 15

18.  This Letter Agreement shall be binding upon any and all successors to the
Corporation.

 

 

Sincerely,

         

FPL Group, Inc.

 

Board of Directors

   



S/ J. HYATT BROWN



 

By:

J. Hyatt Brown
Chairperson of the
Compensation Committee

   



 

 

Agreed to and accepted:

S/ LEWIS HAY, III

Date:

February 25, 2005





Lewis Hay, III

   

 